Citation Nr: 1043303	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression and anxiety.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to 
August 1946 and again from March 1947 to January 1950.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran failed 
to report for a videoconference hearing which was scheduled in 
February 2009.  

In March 2009, the claim was remanded to the AMC/RO for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records show that the Veteran developed 
orchitis, that the condition lasted for approximately 11 days, 
and that he underwent multiple genitourinary (testicular) 
examinations.

2.  The Veteran's major depressive disorder has been attributed 
to his multiple in-service genitourinary examinations, which has 
determined to be analogous to sexual trauma.  


CONCLUSION OF LAW

Major depression was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection 

The Veteran argues that his diagnosed depression was caused or 
aggravated by his service-connected pulmonary fibrosis.  He also 
maintains that his depression is the direct result of sexual 
trauma that occurred during his active service.   In this regard, 
he describes developing significant testicular swelling during 
his first period of active service.  He says he underwent several 
genitourinary (testicular) examinations during an 11 day period 
of treatment for orchitis.   He further maintains that the 
treating physician was overly physical in conducting the 
testicular examinations, and that these examinations ultimately 
became sexualized.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Upon a full longitudinal review, and resolving all doubt in his 
favor, the Board finds that the evidence supports the award of 
service connection for depression. 

Service treatment records show that the Veteran was seen on 
January 22, 1948 for a 2-day history of swelling of the left 
testicle.  A physical examination revealed that the left testicle 
and cord was markedly swollen and tender.  The scrotum over the 
left testicle was swollen and inflamed.  The Veteran was treated 
for the swelling for approximately 11-days.  There are three 
entries related to testicular examinations.  

Post-service treatment records diagnose the Veteran as having an 
acquired psychiatric disorder that has variously been diagnosed 
as major depression, depressive disorder, and anxiety.  Multiple 
records attribute the depression to military sexual trauma.  

Pursuant to the Board's March 2009 remand, the Veteran underwent 
a VA examination in October 2009.  The examiner stated that the 
Veteran was depressed and angry and that during service, he was 
improperly treated for testicle problems, causing pain to his 
testicles.  The severity of the pain was described as 10 when it 
was bad.  The examiner indicated that the Veteran was diagnosed 
with depression, and it was caused or aggravated by the Veteran's 
in-service testicular examinations.  

In May 2010, an addendum to the October 2009 VA examination was 
associated with the claims folder.  The addendum indicated, in 
pertinent part, that the Veteran received evaluation and 
treatment for military sexual trauma beginning in 2003.  At the 
time, he was having intrusive thoughts and nightmares of an 
experience that happened in 1948.  During treatment for 
testicular swelling caused by mumps, he was fondled by a staff 
person on several occasions.  He was started on Prozac in March 
2005 and had a recurrence of depression in December 2005.  He was 
diagnosed by a VA psychiatrist with major depressive disorder in 
April 2010 and had appointments scheduled for treatment of 
depression caused by military sexual trauma.  According to the 
examiner, a review of the claims folder and medical records from 
the time of the Veteran's service, to the present, led her to 
conclude that the Veteran's major depressive disorder was more 
likely than not caused by sexual trauma inflicted during 
evaluation and treatment of testicular swelling during military 
service.    

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran has, and continues to relate his diagnosed 
major depressive disorder to medical treatment during service.  
The service medical records have shown that he was treated for 
orchitis (testicular swelling) in service for approximately 11 
days.  A VA examiner has opined that the treatment of testicular 
swelling in service resulted in sexual trauma.  The Board is 
quite aware that there is a significant absence of complaints, 
treatment, and/or diagnosis of depression for over 50 years post-
service.  However, the fact remains that there is an 
uncontradicted VA opinion that links the Veteran's current 
depressive disorder to the testicular examinations that were 
conducted in service, which was found to be analogous to sexual 
trauma. Thus, resolving doubt in favor of the Veteran, service 
connection for major depressive disorder due to sexual trauma is 
warranted.  

The Board notes that the Veteran has posited the theory that his 
depression is the result of his service connected pulmonary 
fibrosis.  See 38 C.F.R. § 3.310 (2010).  However, as the result 
of the favorable outcome of this decision, which is granting 
service connection for depression on a direct basis, the Board 
finds that there is no prejudice to the Veteran in not discussing 
this theory of entitlement.  





(CONTINUED NEXT PAGE)



ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


